      Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 1 of 36




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
 THE UNITED STATES OF AMERICA,                              :
                                                            :
                                                            :   18-CR-108-EAW
 v.                                                         :
                                                            :
 ROBERT C. MORGAN, et al.                                   :   DEFENDANT’S MOTION TO
                                                            :   DISMISS THE SUPERSEDING
                                     Defendants.            :   INDICTMENT
                                                            :
                                                            :
------------------------------------------------------------x

   MR. MORGAN’S MEMORANDUM OF LAW IN SUPPORT OF HIS MOTION TO
  DISMISS THE SUPERSEDING INDICTMENT FOR VIOLATION OF THE SPEEDY
  TRIAL ACT AND VIOLATION OF MR. MORGAN’S RIGHT TO A SPEEDY TRIAL
       Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 2 of 36



                                                     TABLE OF CONTENTS

                                                                                                                                              Page

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 3

I.        Background and Relevant Discovery Deadlines................................................................. 3

II.       The Court’s Conditional Exclusion of Speedy Trial Act Time If The Government
          Met Its July 31, 2019 Discovery Deadline.......................................................................... 5

III.      The Government’s Rule 16 Discovery Failures.................................................................. 7

IV.       The Government’s Noncompliance Demonstrates Gross Negligence and a Willful
          Disregard for Its Discovery Obligations ............................................................................. 9

I.        The Superseding Indictment Must Be Dismissed Because at Least 106 Days of
          Unexcluded Time Have Elapsed Since Mr. Robert Morgan’s Indictment. ...................... 13

II.       The Dismissal Must Be With Prejudice. ........................................................................... 17

          A.         The Non-Violent Nature of the Alleged Offense Weighs in Favor of
                     Dismissal With Prejudice. ..................................................................................... 17

          B.         The Government’s Chronic Failure to Meet Its Rule 16 Discovery
                     Obligations and the Court’s Deadlines Warrants Dismissal with Prejudice......... 19

          C.         The Amount of Time that Has Elapsed Since Expiration of the Speedy
                     Trial Clock Is Serious and Weighs In Favor of Dismissal With Prejudice. ......... 24

          D.         The Impact of Reprosecution Weighs in Favor of Dismissal with Prejudice
                     due to the Government’s Pattern of Disregard for the Act, and the
                     Prejudice to Mr. Morgan that Would Result from Further Delay and a
                     New Indictment. .................................................................................................... 25

III.      The Indictment Must Be Dismissed for the Separate Reason that the
          Government’s Delay Violated Mr. Morgan’s Sixth Amendment Right to a Speedy
          Trial. .................................................................................................................................. 27

CONCLUSION ............................................................................................................................. 30




                                                                         i
       Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 3 of 36



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Barker v. Wingo,
   407 U.S. 514 (1972) ...........................................................................................................28, 30

Bloate v. United States,
   559 U.S. 196 (2010) ...........................................................................................................13, 14

Doggett v. United States,
   505 U.S. 647 (1992) .................................................................................................................28

Fairley v. United States,
   No. 06 Cr. 89, 2011 WL 1097537 (S.D.N.Y. Mar. 22, 2011) .................................................18

Klopfer v. North Carolina,
   386 U.S. 213 (1967) .................................................................................................................27

Moore v. United States,
  No. 13-CR-487 (CBA), 2018 WL 9439860 (E.D.N.Y. Sept. 12, 2018) ..................................15

Spencer v. United States,
   No. 92-CV-763S, 1993 WL 405493 (W.D.N.Y. Sept. 30, 1993) ............................................14

U.S. v. Coleman,
   170 F. Supp. 2d 321 (N.D.N.Y. 2001) .....................................................................................23

United States v. Bert,
   814 F.3d 70 (2d Cir. 2016)............................................................................................... passim

United States v. Black,
   918 F.3d 243 (2d Cir. 2019)............................................................................................. passim

United States v. Carini,
   562 F.2d 144 (2d Cir. 1977).....................................................................................................24

United States v. Giambrone,
   920 F.2d 176 (2d Cir. 1990).....................................................................................2, 19, 20, 23

United States v. Green,
   No. 12-CR-83S, 2018 WL 786185 (W.D.N.Y. Feb. 8, 2018) ...........................................20, 28

United States v. Kelly,
   45 F.3d 45 (2d Cir. 1995) ........................................................................................................14



                                                                    ii
       Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 4 of 36



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

United States v. Leaver,
   358 F. Supp. 2d 255 (S.D.N.Y. 2004)......................................................................................28

United States v. Montecalvo,
   861 F. Supp. 2d 110 (E.D.N.Y. 2012) ...................................................................17, 18, 25, 26

United States v. New Buffalo Amusement Corp.,
   600 F.2d 368 (2d Cir. 1979).....................................................................................................25

United States v. Ostroff,
   340 F. Supp. 2d 362 (S.D.N.Y. 2004)................................................................................28, 29

United States v. Pennick,
   713 F. App’x 33 (2d Cir. 2017) ...........................................................................................2, 20

United States v. Pennick,
   No. 10-CR-191-A, 2016 WL 4089192 (W.D.N.Y. Aug. 2, 2016),
   aff’d, 713 F. App’x 33 (2d Cir. 2017) ................................................................................27, 28

United States v. Salzmann,
   417 F. Supp. 1139 (E.D.N.Y.), aff’d, 548 F.2d 395 (2d Cir. 1976) .........................................23

United States v. Solnin,
   81 F. Supp. 3d 193 (E.D.N.Y. 2015) .......................................................................................18

United States v. Sterling,
   763 F. App’x 63 (2d Cir. 2019) ...............................................................................................28

United States v. Tigano,
   880 F.3d 602 (2d Cir. 2018).................................................................................................2, 20

United States v. Tunnessen,
   763 F.2d 74 (2d Cir. 1985).......................................................................................................14

United States v. Upton,
   921 F.Supp. 100 (E.D.N.Y. 1995), aff’d sub nom. United States v. Dragone,
   78 F.3d 65 (2d Cir. 1996) ........................................................................................................25

United States v. Vassell,
   970 F.2d 1162 (2d Cir. 1992)...................................................................................................28

United States v. Vispi,
   545 F.2d 328 (2d Cir. 1976)...............................................................................................22, 26



                                                                  iii
       Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 5 of 36



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

United States v. Washnuk,
   No. 07-CR-174A, 2013 WL 2425122 (W.D.N.Y. June 3, 2013) ............................................29

Zedner v. United States,
   547 U.S. 489 (2006) .....................................................................................................14, 19, 23

Statutes

18 U.S.C. § 3161 .................................................................................................................... passim

18 U.S.C. § 3162 ......................................................................................................................13, 17




                                                                     iv
      Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 6 of 36




                                     PRELIMINARY STATEMENT

         Eight days before seeking an indictment in this matter, the government chose to execute a

public, sweeping search warrant to collect evidence it could not, and concedes it did not, process

or analyze in sufficient time to present to the grand jury. See, e.g., Cohen Decl., Ex. A at 4:13–

5:12 (8/6/18 Tr.).1 Indeed, the government had not even completed its analysis of that evidence

a year later, when it chose to supersede the indictment and charged Robert Morgan (“Mr.

Morgan”) as a defendant. Those choices by the government—which were entirely

discretionary—have resulted in Mr. Morgan laboring under the anxiety and opprobrium

attendant the criminal indictment for an unnecessarily protracted period while the government

slowly, haphazardly, and inexpertly analyzes (or not) the millions of pages and gigabytes of data

it seized during that search to identify Rule 16 discovery material. That is the very harm that

speedy trial rights are designed to protect criminal defendants against, and in this case there can

be no question that the Speedy Trial Act was violated and the indictment must be dismissed with

prejudice.

         The delay in this matter is attributable entirely to government, yet the costs are borne

exclusively by the defendants. The government could have avoided the entire issue by

complying with its own discovery policy, which provides that for “evidence/information

obtained via subpoena, search warrants, or other legal process, with respect to electronically-

stored evidence, including e-mails, sufficient time must be allotted for a search of hard drives,

disks, and other storage devices” and notes that “these searches may take a long time, so they

should be undertaken well before indictment.” Cohen Decl., Ex. H. (Discovery Policy, United



 1
     Citations to “Cohen Decl.” refer to the January 31, 2020 Declaration of Joel M. Cohen. Citations to “Hyde
     Aff.” refer to the January 31, 2020 Affidavit of Robert Hyde. Both documents are filed in support of this
     motion.

                                                         1
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 7 of 36




States Attorney’s Office, Western District of New York, October 2010) (emphasis

added). Nearly two years after indictment, and faced with an ever-growing list of basic

discovery failures, including the inability to identify and timely disclose four electronic devices

seized over eighteen months ago, chronic production deficiencies, the employment of facially

inadequate processes to identify Rule 16 material, and repeated omissions of still more categories

of discovery in the government’s possession, the government concedes its discovery processes

are “clearly insufficient.” Id. at Ex. F at 48:21–23 (1/27/2020 Tr.). And yet, it remains

unrepentant: suggesting, incredibly, that the egregious failures are merely “routine[]” and can be

chalked up to “additional discovery,” id. at 83:2–4—part of a pattern of wholly inaccurate

representations designed to obfuscate Rule 16 failures, rather than address them. This willful

disregard is part of a pattern of neglect reflecting the “lackadaisical attitude on the part of the

government attorney in charge of the case [and] a pattern of dilatory practices on the part of the

United States Attorney’s office.” United States v. Giambrone, 920 F.2d 176, 180 (2d Cir. 1990)

(upholding a dismissal with prejudice where the WDNY United States Attorney’s Office twice

failed to raise or try to meet Speedy Trial Act deadlines). The government’s failures are not only

serious in this case—they are systemic and, thus far, have continued despite repeated judicial

approbation. See, e.g., United States v. Black, 918 F.3d 243, 253 (2d Cir. 2019) (“Today we hold

for the third time in two years that criminal defendants’ rights to a speedy trial have been

violated in the Western District of New York.”); United States v. Tigano, 880 F.3d 602 (2d Cir.

2018); United States v. Pennick, 713 F. App’x 33 (2d Cir. 2017) (summary order).

       The lamentable record here, measured against that broader pattern, strongly supports

dismissal of the indictment on Speedy Trial grounds with prejudice. Past is prologue, and

nothing less will stand a chance of changing this pattern of neglect.



                                                   2
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 8 of 36




                                   STATEMENT OF FACTS

I.       Background and Relevant Discovery Deadlines

         On May 14, 2018, the government searched the offices of Morgan Management and

seized, inter alia, eight computers, two iPhones, and five external hard drives containing

electronic data from at least one computer server. Dkt. 157-1 at 86–97 (Morgan Management

Receipt for Property Received/Returned and Summary of Search Warrant Inventory Receipts).

The government also executed a search warrant on Frontier Cybercenter to obtain additional

Morgan Management computer servers. Dkt. 19 at 4.

         On May 22, 2018, the government filed an indictment against Frank Giacobbe, Todd

Morgan, Kevin Morgan, and Patrick Ogiony. Dkt. 1. The Court ordered the government to

complete all discovery by July 27, 2018. Dkt. 16. At the time the Court issued that order, the

government did not raise any objection to the proposed deadline. See Cohen Decl., Ex. A at

11:14–17 (8/6/2018 Tr.). Yet, the government failed to produce a single piece of discovery until

less than a week before the deadline, and even then, did not provide any material seized pursuant

to the search warrants. See Dkt. 22 at 3; Dkt. 19 at 4–5. Instead, on the date the production was

due to be completed, the government sought a 120-day extension. Dkt. 19 at 5.

         At the August 6, 2018 conference held to address the government’s extension request,

Magistrate Judge Schroeder expressed his frustration at the government’s disregard of the

Court’s discovery deadline, see Cohen Decl., Ex A at 10:17–24 (8/6/2018 Tr.); see also id. at

19:2–8. He explicitly warned the government that it was creating a “conundrum . . . in the

context of speedy trial” by its inability to turn over all discovery in the government’s possession

until six months after it indicted the case. Id. at 27:21–29:14. Magistrate Judge Schroeder

added:



                                                 3
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 9 of 36




       THE COURT: . . . And I think the government fell short of its obligation to meet the
       requirements of the [C]onstitution as regards to speedy trial, and certainly as set forth in
       the Speedy Trial Act. The government chose to go and get an indictment. There was no
       requirement. You weren’t facing a statute of limitations problem as I can see it to rush and
       get an indictment and then say okay, now we’ve got to really start doing our homework.
       To me that is not the way to proceed in a prosecution.

Id. at 28:20–29:6 (emphasis added). Magistrate Judge Schroeder ordered the government to

produce all pre-search warrant discovery to the defense no later than August 24, 2018 and to

produce all search warrant discovery by October 12, 2018. Id. at 21:20–23; 32:14–17. Its

piecemeal productions of search warrant discovery were incomplete and meaningfully deficient.

See Dkt. 24. For example, as of October 29, 2018, it had failed to produce to defendant Todd

Morgan any records from his own laptop computer, despite the five months since the

government seized it during the Morgan Management search warrant. Id. at 4. In addition to

being incomplete, the government’s productions contained widespread metadata deficiencies

and, most critically, were missing source information, preventing the defense from identifying

which seized devices, if any, were actually produced. Id. at 3; see also Cohen Decl., Ex. B at

9:20–25 (10/31/2018 Tr.).

       The government again failed to meet the Court-imposed deadline. See id. at 6:24–7:4.

During an October 31, 2018 status conference held to address the government’s noncompliance,

Magistrate Judge Schroeder expressed his increasing concern about the delay in discovery, id. at

2:24–3:11, and worried aloud that the Court did not have an “appropriate stick” to “get the

government to comply with [the Court’s] scheduling order.” Id. at 17:22–25. In this context,

Magistrate Judge Schroeder explicitly contemplated at the conference the possibility of deciding

not to continue to exclude time for Speedy Trial Act purposes if the government again failed to

meet the Court’s discovery deadline. Id. at 17:25–18:7. Magistrate Judge Schroeder ordered the

government to complete its privilege review of the search warrant material by November 30,


                                                4
      Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 10 of 36




2018 and turn over all non-privileged material to the defense by that date. Id. at 29:8–15. He

also ordered the parties to create and implement an agreed-upon document protocol by

December 21, 2018. Id. at 29:21–30:7; see also Dkts. 27, 27-1 (Document production protocol).

          The government failed to meet its November 30, 2018 deadline to complete its privilege

review and produce non-privileged documents to the defense. See Cohen Decl., Ex. C at 5:21–

6:13 (5/29/2019 Tr.). In February 2019—nine months after the search warrant was executed,

nine months after the defendants were indicted, and seven months after the Court’s initial

discovery deadline—the government finally produced some search warrant discovery to the

defense in a sufficient format for review. See id. at 20:1–5.

          On May 21, 2019, the government filed a superseding indictment, indicting Mr. Morgan

and Michael Tremiti, and adding additional charges against Todd Morgan and Mr. Giacobbe.2

Dkt. 42. Mr. Morgan was arraigned on May 22, 2019. Dkt. 45. The Court imposed a deadline

of July 31, 2019 for the production of all discovery. Dkt. 50 (Scheduling Order). The first

production the government made to Mr. Morgan was on August 8, 2019. Hyde Aff. ¶ 4.

          Since that date, Mr. Morgan received an additional production of records from three

seized computers on December 13, 2019. See id. ¶ 5. The government has stated, and the record

is clear, that nineteen months after the initial indictment in this matter, discovery is by no means

complete.

II.       The Court’s Conditional Exclusion of Speedy Trial Act Time If The Government
          Met Its July 31, 2019 Discovery Deadline

          A week after the government filed its superseding indictment, on May 29, 2019, the

parties attended a status conference before Magistrate Judge Schroeder. The government



 2
      Kevin Morgan and Patrick Ogiony both accepted plea agreements. See Dkt. 30 (12/21/2018 Kevin Morgan Plea
      Agreement); Dkt. 36 (3/15/2019 Patrick Ogiony Plea Agreement).

                                                       5
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 11 of 36




requested an additional 60 days to produce discovery to defendants. Cohen Decl., Ex. C at 5:23–

6:3 (5/29/2019 Tr.). After the government’s previous failures “to make timely production of the

discovery materials,” Magistrate Judge Schroeder expressed frustration that he was “now hearing

the same story all over again.” Id. at 8:2–10. He reiterated his concern that the government

might again fail to provide all voluntary discovery, notwithstanding the Court’s imposition of yet

another mandatory deadline, and in so doing infringe on the defendants’ rights to a speedy trial.

Id. at 8:2–19. Given the government’s repeated and egregious noncompliance with the Court’s

orders to date, Magistrate Judge Schroder expressed the desire to impose “some sort of control

and, put it point blank and bluntly, a club” to ensure that the discovery deadline would in fact be

met. Id. at 14:11–16; see also Cohen Decl., Ex. B at 28:22–23 (10/31/2018 Tr.) (Magistrate

Judge Schroeder explaining he “need[ed] to have the threat of a club” to ensure compliance with

the Speedy Trial Act).

       At the government’s request, Magistrate Judge Schroeder agreed to grant the government

an additional 60 days to produce all discovery in the government’s possession, but noted that if

the government again failed to meet the Court’s discovery deadline, “the time thereafter that it

takes for the government to get that material to the defendants will count against the

government for purposes of speedy trial requirements, which means the clock will start

running as to the government.” Id., Ex. C at 14:16–22 (5/29/2019 Tr.) (emphasis added).

Magistrate Judge Schroeder stated that the time between May 29, 2019 and January 31, 2020

would be excluded from the Speedy Trial Act calculation in the interests of justice to allow

“sufficient time within which to produce voluntary discovery material to each defendant and,

thereafter, give each defense counsel sufficient time within which to review the material

provided, as well as time to prepare.” Id. at 28:8–17. He made clear, however, that “such time



                                                 6
       Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 12 of 36




should be excluded for purposes of the Speedy Trial Act subject to the condition [] imposed as

far as meeting the discovery deadlines are concerned.” Id. at 27:21–28:5 (emphasis added); see

also Dkt. 50. The government, acknowledging its failures to meet the Court’s previous

discovery deadlines, agreed to that condition. Cohen Decl., Ex. C at 15:11–18 (5/29/2019 Tr.);

see also id. at 27:21–28:5. Counsel for Todd Morgan likewise agreed to the period of exclusion,

“subject to [the Court’s] previous indication about the consequences of the government not

complying with the 60-day voluntary discovery deadline.” Id. at 27:6–9.

III.     The Government’s Rule 16 Discovery Failures

         A.       Failure to Provide Any Records from Four of Ten Devices Seized in May
                  2018 by the July 31, 2019 Deadline

         To date, the government still has not produced any records from Todd Morgan’s iPhone,

which has been in its possession since at least October 2018.3 Indeed, up until January 2020, the

government repeatedly assured the Court and Mr. Morgan that it had satisfied its Rule 16

obligations including by producing Todd Morgan’s iPhone, see Cohen Decl., Exs. E at 56:21–

57:4 (12/20/2019 Tr.), Ex. D at 28:15–18 (11/25/2019 Tr.); see also Cohen Decl. ¶ 13, and since

then has provided only shifting explanations for its mistake. Compare Dkt. 195 at 5 (suggesting

government privilege review was complete) with Cohen Decl., Ex. F at 48:24–49:2 (1/27/2020

Tr.) (representing that privilege review was in progress).

         Similarly, the government did not produce documents from three of the eight computers

seized in May 2018 until December 13, 2019 (hereinafter the “Laptops Production”), almost five

months after the discovery deadline. Hyde Aff. ¶ 5. This belated production contained at least

775,382 new records not previously produced by the government. Compare id. ¶¶ 8–14 with


 3
     These records, which presumably include call records, text messages, photos, and application data, will not be
     duplicative of the discovery produced to date. See Cohen Decl., Ex. F at 46:2–10 (1/27/2020 Tr.) (government
     representing that the iPhone is subject to a separate privilege review process given its unique files).

                                                         7
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 13 of 36




Dkt. 143 at 5–6 (government representing, without basis, “it is likely that many or most of the

items on the laptops are duplicative of items already produced” despite having not completed the

processing of the three computers).

         B.       Failure to Provide Complete Records by the July 31, 2019 Deadline

         Eight days after the third Court-imposed discovery deadline in this case, on August 8,

2019, the government produced incomplete records from five personal devices seized in May

2018. The deficiencies in that production, detailed below, are further indication of the

government’s noncompliance with its discovery obligations.

         First, the search terms the government created and applied to ensure that it only seized

records from the devices that were within the scope of the search warrant were plainly

insufficient to satisfy Rule 16.4 See Cohen Decl., Ex. G (the “2019 Search Terms”). Most

glaringly, the list includes no search terms to identify three of the twelve properties charged in

the Superseding Indictment. See id. (omitting Rugby Square, Morgan Ellicott, and Ellison

Heights). The terms also omit Mr. Morgan’s name and email address, as well as the names or

email addresses of the government’s two key cooperators in this Action, who are both

employees of Morgan Management. See id. That is not all. The 2019 Search Terms also omit:

             6 of the 8 financial institutions allegedly to be defrauded, see Dkt. 42 (identifying
              UBS Real Estate Securities Inc., M&T Bank, Evans Bank, N.A., ESL Federal Credit
              Union, Canandaigua National Bank & Trust or CNB, and Wells Fargo, as financial
              institutions);



 4
     See, e.g., Cohen Decl., Ex. E at 52:18–24 (12/20/2019 Tr.) (THE COURT: “Right. But so I’m clear, the
     government went in and copied information from Morgan Management server and it has undertaken its efforts
     to comply with its Rule 16 obligations by conducting search terms on those hard drives that the government
     used to copy information from the servers. MR. PENROSE: Correct, Judge.”); see also Cohen Decl., Ex. F at
     62:13–20 (1/27/2020 Tr.) (government describing the “two sets of search terms and only those t[w]o sets of
     search terms would have been provided to the agents that are actually running searches” to produce material to
     defendants); Cohen Decl., Ex. B at 20:21–24 (10/31/2018 Tr.) (MR. PENROSE: “We believe we would have
     identified any Brady material in what we’ve seized and provided it to defense counsel. As I said, we’re aware
     of none. But any potential Brady material, we believe, would have been provided.”).

                                                         8
      Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 14 of 36




           both of the real estate services companies that allegedly issued inaccurate appraisals
            based on false information provided by defendants, see id. (Colliers International and
            CBRE Group, Inc.);

           the general contracting firm that prepared a project analysis based on an allegedly
            inflated contract amount, id. (Capstone Construction Services, LLC); and

           the servicing company that allegedly received falsely certified documents, id.
            (Prudential Asset Resources Inc.).

        Rather than capture exculpatory—or even relevant information—the government’s 366

search terms appear drafted to find specific communications identified in its search warrant

application, e.g., id. (“Whiteout,” “WTF”), and property transactions wholly outside the scope of

the Superseding Indictment, see generally id. (listing at least 140 search terms related to

properties not charged in the Superseding Indictment).

        Second, the August 8, 2019 Production is missing important metadata fields, without

access to which Mr. Morgan cannot adequately analyze the data and prepare his defense. See

generally Hyde Aff., see also Dkts. 157 & 195 (Mr. Morgan’s discovery status reports).

        Third, the government has yet to produce any privileged communications and attorney

work product over which Mr. Morgan directly or indirectly holds the privilege. See Dkt. 157;

Cohen Decl., Ex. F at 45:4–16 (1/27/2020 Tr.).

IV.     The Government’s Noncompliance Demonstrates Gross Negligence and a Willful
        Disregard for Its Discovery Obligations

        In addition to the government’s repeated violations of court-ordered discovery deadlines,

the government’s lack of forthrightness with the Court and the defendants about the reasons for

and circumstances surrounding its pattern of noncompliance evince a willful disregard for its

constitutional and statutory discovery obligations.




                                                 9
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 15 of 36




         A.       The Government’s Attempts to Hide Its Failures to Meet Its Rule 16
                  Obligations

       The government has continually obfuscated the fact that it failed to produce all material

subject to Rule 16 to the defendants and has repeatedly made incorrect representations to the

Court about the status of its compliance with its discovery obligations and with the Court’s

orders regarding discovery production. The government did not promptly notify the defense or

the Court after it discovered5 three computers seized in May 2018; rather, it waited at least a

week, and then attempted to hide its failure by mischaracterizing the computers as “additional

discovery” and burying the information in the middle of its opposition brief to Mr. Morgan’s

motion. See Dkt. 143 at 2. The government also represented to the Court that “it is likely that

many or most of the items on the laptops are duplicative of items already produced”—a

representation that was necessarily baseless, and possibly false, since the government admitted

that it had not yet imaged the documents and thus would have no basis upon which to

characterize, much less draw conclusions about, the content of those documents. Id. at 5–6.

Indeed, Mr. Morgan’s later analysis of the production confirmed the falsity of the government’s

claim. See Hyde Aff. ¶ 14.

         Similarly, the government represented that Todd Morgan’s iPhone had been produced to

defense, but notwithstanding those representations to the Court and Mr. Morgan, see Cohen

Decl., Exs. E at 56:21–57:4 (12/20/2019 Tr.), D at 28:15–18 (11/25/2019 Tr.), the government

had not yet produced any records from Todd Morgan’s iPhone and, in fact, still has yet to do so.

When it belatedly disclosed to Defendants on January 6, 2020 that Todd Morgan’s iPhone was

yet another device it had never produced, the government justified its delayed production by



 5
     According to the government, it made this discovery “on approximately the same date” as Mr. Morgan filed his
     motion, November 15, 2019. Dkt. 138.

                                                       10
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 16 of 36




vaguely stating that the production had not “cleared [] privilege review.” Dkt. 195-1 at 104

(January 6, 2020 email from AUSA Penrose). In its January 24 Supplemental Status Report, it

reported that the delay in production was a result of “the government [] not provid[ing] the

iPhone documents to Gibson Dunn to review for privilege,” which would occur only after the

government completed its own review. Dkt. 197 at 5. However, in a subsequent court

appearance, the government conceded that the iPhone had never been reviewed for privileged

information when it was discovered in January 2020. Compare Dkt. 197 at 5, with Cohen Decl.,

Ex. F at 46:17–19 (1/27/2020 Tr.).

       B.      Repeated Refusal to Provide Available Metadata and Failure to Take
               Reasonable Steps to Correct Errors

       The government still has not produced the metadata pertaining to the electronic discovery

materials despite Mr. Morgan’s repeated requests for that material and, for the Laptops

Production, its January 10, 2020 deadline to do so. Dkt. 169 at 2. The productions the

government did make to Mr. Morgan are plagued by extensive metadata issues that it

erroneously represented cannot be corrected by the government because the metadata is

unavailable. Compare Hyde Aff. ¶ 18 (finding metadata issues sampled are available upon

reprocessing), with Cohen Decl., Ex. E at 9:5–13 (12/20/2019 Tr.), and Cohen Decl., Ex. F at

16:13–17 (1/27/2020 Tr.) (government representing it looked at “literally thousands” of natives

to confirm whether metadata existed); see also Cohen Decl., Ex. F at 12:16–18 (1/27/2020 Tr.)

(THE COURT: “You’ve been having these issues since 2018. The fact that we’re now in 2020

and we’re still dealing with metadata issues is just stunning, really.”).

       And in some instances, the government refused to produce certain required metadata

fields. After repeated requests from Mr. Morgan for custodian metadata information for the

Laptops Production—a field required by the protocol and previously provided by the


                                                 11
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 17 of 36




government—the government refused to provide the necessary overlay by its January 10

deadline, only acknowledged it could do so on the day parties’ discovery status reports were due,

Dkt. 195-1 at 90 (January 21, 2020 email from AUSA Penrose), and only provided the overlay

after the January 27 status conference. See Cohen Decl., Ex. F at 25:13–18 (1/27/2020 Tr.); see

also id. at 28:10–29:5.

       C. Belated and Incorrect Disclosures About Other Categories of Rule 16 Discovery

       The government has also repeatedly failed to accurately and completely disclose

additional categories of Rule 16 discovery.

       For example, the government failed to disclose to the Court or Mr. Morgan that it had

possession of and was actively working to access a Morgan Management server, and went so far

as to misrepresent to the Court on November 25 that it had disclosed all discovery in its

possession. Compare Cohen Decl., Ex. D at 28:15–18 (11/25/2019 Tr.) (confirming satisfaction

of Rule 16), with Dkt. 157-1 at 124 (Government’s December 17, 2019 letter disclosing Morgan

Management server in its possession since October 2019). The government has provided no

explanation for this belated disclosure. See Cohen Decl., Ex. E at 43:4–24 (12/20/2019 Tr.).

In addition, the government made “blatantly wrong” representations to the Court at the

November 25 and December 20 status conferences about the existence of grand jury subpoenas

and the likelihood that the responses to those subpoenas would constitute Rule 16 discovery.

Compare Dkt. 197 at 3, with Cohen Decl., Ex. E at 56:21–57:4 (12/20/2019 Tr.); see also Cohen

Decl., Ex. F at 31:18–21 (1/27/2020 Tr.) (the Court stating that “there have been a number of

representations that have been made in November and December by the government that are just

blatantly wrong. I mean, just blatantly wrong.”). It has provided evasive answers and declined




                                                12
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 18 of 36




to respond substantively to specific concerns Mr. Morgan raised about its misuse of the grand

jury. See Dkt. 195-1 at 154–58 (January 21, 2020 letter from Cohen).

                                           ARGUMENT

I.     The Superseding Indictment Must Be Dismissed Because at Least 106 Days of
       Unexcluded Time Have Elapsed Since Mr. Robert Morgan’s Indictment.

       The superseding indictment must be dismissed because at least 106 days of unexcluded

time have elapsed since Mr. Morgan’s indictment, which is over a month in excess of the time

permitted to elapse between indictment and trial under the Speedy Trial Act. Dismissal is

mandatory: the Speedy Trial Act requires a criminal defendant’s trial commence within 70 days

of his indictment or initial appearance, 18 U.S.C. § 3161(c)(1), and “unambiguous[ly]

mandate[s]” dismissal upon a defendant’s motion where a violation is found. United States v.

Bert, 814 F.3d 70, 78 (2d Cir. 2016) (concluding that the court was required to dismiss the

indictment upon the defendant’s motion because the Act’s 70-day timeline was exceeded and the

only dispute remaining was whether the indictment should be dismissed with or without

prejudice); see 18 U.S.C. § 3162(a)(2) (“If a defendant is not brought to trial within the time

limit required by [the Act], the information or indictment shall be dismissed on motion of the

defendant.”); accord Bloate v. United States, 559 U.S. 196, 199 (2010) (defendant entitled to

“dismissal of the charges if [Act’s] deadline is not met”). “It is well established that a criminal

defendant has no obligation to take affirmative steps to insure that [he will] be tried in a timely

manner.” Bert, 814 F.3d 70 at 82 (internal quotation marks and citation omitted). Rather, “[i]t is

the court and the government that bear the affirmative obligation of insuring the speedy

prosecution of criminal charges.” Id. (citation omitted).

       Certain periods of time are automatically excluded from the calculation of the Act’s 70-

day time limit. See 18 U.S.C. § 3161(h)(1)–(6). In addition, the Act provides that any period of


                                                 13
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 19 of 36




delay resulting from a continuance granted by a judge shall be excluded from the computation of

time that is chargeable if such continuance serves “the ends of justice.” See 18 U.S.C.

§ 3161(h)(7). In order for the ends of justice exemption to apply, however, the court must “set[]

forth, in the record of the case, either orally or in writing, its reasons for finding that the ends of

justice served by the granting of such continuance outweigh the best interests of the public and

the defendant in a speedy trial.” Id.; accord Bloate, 559 U.S. at 214. In explaining its reasons,

the court must consider the factors enumerated at (h)(7)(B)(i)–(iv), such as the complexity or

unusual nature of a case. Bloate, 599 U.S. at 214. “[I]f a judge fails to make the requisite

findings regarding the need for an ends-of-justice continuance, the delay resulting from the

continuance must be counted” for purposes of the Speedy Trial Act. Zedner v. United States,

547 U.S. 489, 508 (2006) (emphasis added). The Court may not retroactively determine that the

ends of justice support an exclusion of that time. See United States v. Tunnessen, 763 F.2d 74,

77 (2d Cir. 1985) (“Congress intended that the decision to grant an ends-of-justice continuance

be prospective, not retrospective.”); see also, e.g., United States v. Kelly, 45 F.3d 45, 47 (2d Cir.

1995) (reversing denial of motion to dismiss where it was “apparent that the district court’s nunc

pro tunc ‘ends of justice’ finding was ineffective to toll the speedy trial clock”).

        Here, Magistrate Judge Schroeder granted an exclusion of time “in the interest of

justice,” pursuant to 18 U.S.C. § 3161(h)(7), “for the reasons stated on the record herein.” See

Dkt. 50 at 2; see supra pp. 5–7. Magistrate Judge Schroeder thus incorporated by reference the

May 29, 2019 hearing transcript setting forth the grounds for that exclusion and that record

controls the analysis here. See, e.g., Spencer v. United States, No. 92-CV-763S, 1993 WL

405493, at *4 (W.D.N.Y. Sept. 30, 1993) (relying on the records of relevant status conferences to

determine that the judges made the necessary findings “with respect to the ‘interest of justice’



                                                   14
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 20 of 36




exceptions”). Indeed, the Scheduling Order is insufficient, on its own, to establish an “ends of

justice” exclusion because it does not set forth the requisite findings to support such an

exclusion, which were instead detailed in the record. See, e.g., Moore v. United States, No. 13-

CR-487 (CBA), 2018 WL 9439860, at *5 (E.D.N.Y. Sept. 12, 2018) (declining to find a proper

exclusion of time because court did not “provide the specific reasons” for the exclusion, and

instead merely noted that the purpose of the exclusion was to engage in motion practice).

       The record is clear that Magistrate Judge Schroeder granted an “ends of justice”

exclusion from May 29, 2019 through January 31, 2020 “subject to the condition” that the

government produce all discovery in its possession by July 31, 2019, at which point the

government’s failure to meet this deadline would cause the “clock [to] start running.” Id. at

14:17–21; 27:21–28:4 (emphasis added). Magistrate Judge Schroeder stated explicitly: “if [the

government] doesn’t meet the deadline of providing discovery material, the time thereafter that

it takes for the government to get that material to the defendants will count against the

government for purposes of the speedy trial requirements, which means the clock will start

running as to the government.” Cohen Decl., Ex. C at 14:17–21 (5/29/2019 Tr.) (emphasis

added). He expressed concern with “the issue of speedy trial”—specifically, the government’s

repeated failures to meet the Court’s Rule 16 discovery deadlines in the 18 months since it had

indicted the case. Id. at 7:12–8:10. Indeed, the Speedy Trial Act explicitly prohibits the

exclusion of time as in the interest of justice when a continuance is necessitated by “lack of

diligent preparation . . . on the part of the attorney for the government.” 18 U.S.C.

§ 3161(h)(7)(C). The government agreed to Magistrate Judge Schroeder’s condition, Cohen

Decl., Ex. C at 27:21–28:4 (5/29/2019 Tr.), and counsel for Todd Morgan similarly only

consented to the exclusion of time with explicit reference to the condition. Id. at 27:6–9



                                                 15
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 21 of 36




(agreeing to the continuance only “subject to . . . the consequences of the government not

complying with the 60-day voluntary discovery deadline”).

       Magistrate Judge Schroeder’s condition—that the government complete its production of

discovery material by July 31, 2019—was plainly not satisfied and thus the time since the

expiration of that deadline “will count against the government for purposes of the speedy trial

requirements” per the Court’s order. Id. at 14:17–22. The government failed to timely

produce—and in many instances has not yet produced—discovery that has been in its possession

since May 2018. Specifically, and as set forth in greater detail, supra pp. 10–11, as of the date of

this filing, the government still has not produced any records from Mr. Todd Morgan’s iPhone,

which was seized in the May 2018 search and subject to the May 29, 2019 Scheduling Order.

The government also failed to produce any documents from three of the eight computers seized

in May 2018 until December 13, 2019, almost 5 months after the discovery deadline. Supra pp.

7, 9–10. The government has not produced Mr. Robert Morgan’s privileged communications

and work product that the government seized in May 2018, nor has it turned over critical,

required, and available metadata for already-produced documents, which is required under the

government’s own protocol. Supra pp. 9–11. Finally, as set forth in greater detail, supra pp. 8–

9, the government’s August 8 production failed to satisfy the Scheduling Order and was patently

deficient due to the government’s incomplete Rule 16 search terms.

       In light of the foregoing, the Speedy Trial Act clock started running on August 1, 2019,

the day after the government failed to comply yet again with the Court’s discovery deadline, and

continues to run today given the government’s ongoing failure to complete its discovery

production. While certain automatic exclusions may apply to days within the period since

August 1, 2019 due to Mr. Robert Morgan’s request for an extension of pre-trial motions and



                                                16
      Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 22 of 36




motion for the return of property, Dkt. 138 (filed Nov. 15, 2019) & 175 (filed Jan. 2, 2020)—

which were necessitated by the government’s failure to comply with the Rules of Federal

Criminal Procedure—there can be no doubt that at least 106 unexcluded days have elapsed

between August 1, 2019 and November 15, 2019. Accordingly, the government has violated the

Speedy Trial Act and the indictment must be dismissed.

II.     The Dismissal Must Be With Prejudice.

        If a Speedy Trial Act violation has occurred, the only determination this Court must make

is “whether to dismiss an indictment with or without prejudice.” Bert, 814 F.3d at 79. If the

government’s ongoing dilatory conduct in this case does not merit a dismissal with prejudice, it

is hard to imagine what would. Under the Speedy Trial Act, the court must consider the

seriousness of the offense, the facts and circumstances in the case which led to the dismissal, and

the impact on reprosecution on the administration of the Act and the administration of justice.

18 U.S.C. § 3162(a)(2). In addition to the statutory factors, the Supreme Court has indicted that

prejudice to the defendant should also be considered. Bert, 814 F.3d at 79 (internal citation

omitted).

        For the reasons set forth below, only a dismissal with prejudice will adequately redress

the government’s gross negligence and willful disregard for its constitutional and statutory

discovery obligations and thus adequately protect Mr. Morgan’s right to a speedy trial.

        A.     The Non-Violent Nature of the Alleged Offense Weighs in Favor of Dismissal
               With Prejudice.

        Although the indictment charges felony offenses, “it is not inevitable that every felony []

is categorized as ‘serious’ for Speedy Trial Act purposes.” United States v. Montecalvo, 861 F.

Supp. 2d 110, 115 (E.D.N.Y. 2012) (internal quotation marks and citation omitted). Rather,




                                                17
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 23 of 36




“there are degrees of seriousness” and in any event, seriousness “alone is not determinative,” id.

at 115–16; and “may be outweighed by the other factors,” Bert, 814 F.3d at 80.

       As an initial matter, “the non-violent nature of the [alleged offenses] is” a relevant factor.

Montecalvo, 861 F. Supp. 2d at 116. Here, the Superseding Indictment does not allege any

crimes of violence and does not contain any suggestion of or reference to acts of violence

threatened or perpetrated by the defendants. Cf. Fairley v. United States, No. 06 Cr. 89, 2011

WL 1097537, at *8 (S.D.N.Y. Mar. 22, 2011) (seriousness of the offense weighed in favor of

dismissal without prejudice where, inter alia, defendant “was charged with a series of serious,

violent crimes for which he faced life imprisonment”). The non-violent nature of the offenses

alleged “weigh[s] against” a finding of seriousness. Montecalvo, 861 F. Supp. 2d at 116.

       The seriousness of bank fraud varies necessarily with the underlying facts and here, the

Superseding Indictment fails to allege that any of the subject bank loans is in default. Thus,

there is no allegation that the banks have suffered actual losses. Cf. United States v. Solnin, 81 F.

Supp. 3d 193, 202 (E.D.N.Y. 2015) (concluding that “discrete instances of mail fraud result[ing]

in losses of $8,000 and $5,000 to the respective agencies” were “not, in relative terms,

substantial”). Rather, the Morgan properties that are the subject of the Superseding Indictment

continue to be well-managed, with no interruption in service for the residents and employees.

Under the totality of these circumstances, the Court should, at the very least, “find[] that the

factor of a serious offense . . . does not weigh in favor of either party,” Montecalvo, 861 F. Supp.

2d at 116, and dismiss the Superseding Indictment with prejudice given the other factors that

manifestly warrant such a result.




                                                 18
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 24 of 36




       B.      The Government’s Chronic Failure to Meet Its Rule 16 Discovery
               Obligations and the Court’s Deadlines Warrants Dismissal with Prejudice.

       Chief among “the facts and circumstances in the case which led to the dismissal” that the

Court must consider is the government’s abject and ongoing failure to comply with its basic

obligation to provide discovery material to the defense. This factor counsels strongly in favor of

a dismissal with prejudice. Anything less than that would render meaningless the guarantee of a

speedy trial to those charged with crimes by dismantling the incentive structure Congress

designed within the Speedy Trial Act. See Zedner, 547 U.S. at 499 (“[T]he knowledge that a

violation could potentially result in [dismissal with prejudice] gives the prosecution a powerful

incentive to be careful about compliance.”); Bert, 814 F.3d 70 at 83 (dismissing indictment with

prejudice for Speedy Trial Act violation and finding that “[p]reserving the threat of dismissal

with prejudice in cases of administrative neglect . . . furthers the [Speedy Trial] Act’s purpose by

incentivizing courts to police their own dockets.”). As discussed further below, the fact that the

U.S. Attorney’s Office handling this matter has repeatedly violated the Speedy Trial Act in other

cases makes it even less likely that anything other than a dismissal with prejudice would

incentive the prosecutors to take their obligations to comply with court-ordered deadlines, the

Office’s own discovery policy, and the discovery rules seriously in the future.

       The Speedy Trial Act itself makes the obvious point that “lack of diligent preparation . . .

on the part of an attorney for the government” is an improper justification for delaying a

defendant’s trial. 18 U.S.C. § 3161(h)(7)(C). But far from a mere “lack of diligent preparation,”

the circumstances surrounding the government’s repeated failures to comply with court-imposed

deadlines and ongoing inability to complete its production of Rule 16 discovery in this case

demonstrate a “lackadaisical attitude on the part of the government attorney in charge of the

case [and] a pattern of dilatory practices on the part of the United States Attorney's office in the


                                                 19
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 25 of 36




district in question [i.e., W.D.N.Y.].” See United States v. Giambrone, 920 F.2d 176, 180 (2d

Cir. 1990) (upholding a dismissal with prejudice where the W.D.N.Y. United States Attorney’s

Office twice failed to raise or try to meet Speedy Trial Act deadlines). And the Second Circuit

has been clear that “[a] factually supported finding of a pattern of neglect” by the government

“may alone suffice to tip the ‘facts and circumstances’ factor in favor of dismissal with

prejudice.” Bert, 814 F.3d 70, 80–81 (2d Cir. 2016) (internal citations omitted).

       To put the issue in context, it is essential to note that the U.S. Attorney’s Office

prosecuting the instant matter has been found by the Second Circuit on multiple occasions to

evince just such a “pattern of neglect.” Giambrone, 920 F.2d at 182. The Court of Appeals has

repeatedly bemoaned that “a cavalier attitude toward speedy trial rights was characteristic of the

United States Attorney’s Office in the Western District of New York.” Id. at 180. Just last year,

the Second Circuit noted at the outset of a decision on a speedy trial issue that “[t]oday we hold

for the third time in two years that criminal defendants’ rights to a speedy trial have been

violated in the Western District of New York.” Black, 918 F.3d at 256. And the list of similar

findings against this office is long: See id.; Tigano, 880 F.3d at 619 ; Pennick, 713 F. App’x at

36; Giambrone, 920 F.2d at 182; United States v. Kiszewski, 877 F.2d 210, 214–15 (2d Cir.

1989); United States v. Fox, 788 F.2d 905, 909 (2d Cir. 1986); United States v. Green, No. 12-

CR-83S, 2018 WL 786185 (Feb. 8, 2018).

       It is difficult to see how the government’s repeated failure to adhere to court-ordered

deadlines, regular mischaracterizations of the evidence in its possession, and inability to produce

all the items seized in a search 18 months after it completed that search is anything other than a

continuation of the pattern of neglect described above. See supra, pp. 7–11. We are not

presented here with an isolated lapse and the failures at issue cannot be excused as errors



                                                 20
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 26 of 36




resulting from ordinary complexities of complex litigation. See supra, pp. 7–8. Nor are we

dealing with a Speedy Trial Act overrun that is a matter of mere days. In fact, discovery in this

matter is not yet complete despite the fact the Court ordered, after having granted at least two

previous extensions, that the government produce all Rule 16 material by July 31, 2019—six

months ago. And in many instances, the only reason the defense is even aware of the incomplete

status of the discovery is because it has made inquiries to the government that have purportedly

prompted the recollection of additional evidence in the government’s possession. For example,

the government’s tardy identification and disclosure of the three computers and Todd Morgan’s

iPhone in November 2019 and January 2020, respectively, occurred only in response to Mr.

Morgan’s or the Court’s actions.6 See Dkt. 143 at 5 (describing the government’s discovery of

the three laptops “on approximately the same date” as Mr. Morgan filed his motion); see also

Cohen Decl., Ex. F at 46:23–47:7 (1/27/2020 Tr.) (THE COURT: “I mean, where is the quality

control in terms of making sure that items that were seized pursuant to the search warrant, in

fact, were processed? . . if I hadn't ordered the government to identify where in the production

various materials were that were seized pursuant to the search warrant, you may never have

realized that the Todd Morgan iPhone wasn't processed and reviewed.”). Indeed, the government

took no meaningful steps to ensure it had identified and produced all voluntary discovery to

satisfy its Rule 16 discovery obligations and conceded that any “informal process” it used was

“clearly insufficient.” Id. at 47:10-48:23.




 6
     The government made little effort to provide defendants with sufficient information to identify what it had
     produced. Its August 8 production letter provided no explanation of its contents. See Dkt. 157-1 at 70. The
     government only provided an inventory of the seized materials in December 2019 upon Mr. Morgan’s repeated
     requests, id. at 6–7, and failed to answer Mr. Morgan’s repeated requests for the government to identify Seized
     Material within the production. See generally Dkt. 157 at 4–7; see also Dkt. 157-1 at 80–85 (Gibson Dunn’s
     December 4, 2019 request) and id. at 99-102 (Gibson Dunn’s December 12 and December 16 requests).

                                                         21
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 27 of 36




       The government was aware of the risk of discovery delays causing Speedy Trial concerns

when it charged the case and did so regardless. We know the government was aware because its

own discovery manual counsels that: “sufficient time must be allotted for a search of hard

drives, disks, and other storage devices” for “electronically-stored evidence, including e-mails”

obtained via subpoena or search warrant, because “these searches may take a long time, so they

should be undertaken well before indictment.” Id., Ex. H (Discovery Policy, United States

Attorney’s Office, Western District of New York, October 2010 ) (emphasis added). If the cost

of the government’s willful disregard for the impact that its decision to charge this case a mere

eight days after a search that yielded a dozen electronic devices would have on its ability to

timely produce discovery, it is the government, and not the defendants, who should bear the costs

of that decision—only a dismissal with prejudice would achieve that result.

       Compounding all of this, and leading to unavoidable inference that a dismissal with

prejudice is the only appropriate remedy, is the fact that the government in this matter cannot be

taken at its word. The government has made repeated misrepresentations that demonstrate,

categorically, that the Court cannot rely on its statements about the “the completeness, the

thoroughness, or what it has actually done with respect to discovery.” Id., Ex. F at 31:16-32:5

(THE COURT: “there have been a number of representations that have been made in November

and December by the government that are just blatantly wrong. I mean, just blatantly wrong. And

I don't think I have to tell you how important credibility is. You don't go into a court and say one

thing when it's factually inaccurate. And you know and I know, we all know that has happened

here.”). Therefore, the only thing we know for certain at this point is that discovery is not

complete: any representations by the government regarding if and when it will be completed are




                                                 22
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 28 of 36




wholly unreliable, and thus whether this matter will ultimately be able to proceed to trial in a

year, as Mr. Morgan desires, is an open question.

       Mr. Morgan cannot be asked to labor under “the anxiety and societal pressures of a public

accusation of criminal conduct” that speedy trial rights are intended to mitigate for an indefinite

amount of time. United States v. Vispi, 545 F.2d 328, 335 (2d Cir. 1976). He has endured the

“weighty burden” that results from the “anxiety attendant on criminal indictment,” United States

v. Salzmann, 417 F. Supp. 1139, 1168 (E.D.N.Y.), aff’d, 548 F.2d 395 (2d Cir. 1976), for longer

than would have been necessary if the government had been either responsible about its charging

decisions or diligent about its discovery obligations, in which case trial could have proceeded

even earlier. And it is not only the defendants who bears the cost of this undue and illegal delay:

a “disregard for speedy trial rights . . . harm both the interest of the defendant and the interest of

the public, for if the defendant is innocent, he has an interest in early vindication; and if he is

guilty, the public has an interest in expeditious punishment.” Giambrone, 920 F.2d at 181. To

allow this action to proceed with a dismissal without prejudice would be an endorsement of the

government’s derelict behavior and systematic neglect of its obligations to the Court and

defendants. See Zedner, 547 U.S. at 499; see also U.S. v. Coleman, 170 F. Supp. 2d 321, 326

(N.D.N.Y. 2001) (dismissing the indictment with prejudice on the basis of the amount of

unexcludable time under the Act and the government’s “‘extremely lax’ attitude toward the

requirements of the Act.”) (quotation marks in original).

       In addition to the government’s failure to comply with its discovery obligations, the

government’s repeated violation of court-ordered deadlines is another “circumstance[] in the

case which led to the dismissal” that weighs in favor of dismissal of this Action with prejudice.

The government failed, not once, not twice, but three times to meet its discovery deadlines.



                                                  23
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 29 of 36




Supra pp. 3–6. And then, it superseded the indictment, despite still not being prepared to meet

its discovery obligations. See Cohen Decl., Ex. A at 29:10–14 (8/06/2018 Tr.) (“And I don’t

know how I can get the message across to your office. The next thing I’m liable to hear is, well,

we’re going to have a superseding indictment, which will even be worse”). Only at that point,

after repeatedly admonishing the government and raising concerns about the defendants’ speedy

trial rights, did Magistrate Judge Schroeder determine it was necessary to impose the sanction of

running the clock in the event that yet another deadline would be ignored. See id., Ex. C at

14:11–22. But even that sanction did not incentivize the government to complete production of

discovery. Nor has the Court’s recent scheduling order. Dkt. 169. Against this backdrop, it is

clear that not only are the defendants entitled to dismissal with prejudice as a matter of fairness

and equity, but in fact nothing short of that result could stand a chance of remedying the

government’s “lackadaisical conduct” and “cavalier attitude toward speedy trial

rights.” Giambrone, 920 F.2d at 180, 182.

         C.     The Amount of Time that Has Elapsed Since Expiration of the Speedy Trial
                Clock Is Serious and Weighs In Favor of Dismissal With Prejudice.

         The days between May 29, 2019 and January 31, 2020 were to be excluded in the interest

of justice, Cohen Decl., Ex. C at 28:6–29:9 (5/29/19 Tr.) (setting forth the basis for the time

exclusion “in the interest of justice”), only if the government met its July 31, 2019 deadline to

produce all discovery in its possession—a deadline that it has blatantly disregarded. See supra

pp. 7–9. As such, the speedy trial clock has been running since August 1, 2019 and has not

stopped, meaning that at least the 106 days between May 29, 2019 and November 15, 2019, the

date of Mr. Morgan’s first filed motion, see Dkt. 138, are not excluded. See supra pp. 16–17.

The government’s clear violation of the Speedy Trial Act must not be countenanced in this

Court.


                                                 24
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 30 of 36




       Courts within the Second Circuit have dismissed cases with prejudice due Speedy Trial

Act violations based on far fewer non-excludable days than the 36 days that have exceeded the

Speedy Trial Act deadline here. See, e.g., Giambrone, 920 F.2d at 182 (2d Cir. 1990) (finding

dismissal with prejudice warranted where the Speedy Trial Act clock was exceeded by 20 days);

United States v. Carini, 562 F.2d 144, 152 (2d Cir. 1977) (dismissing the information with

prejudice and holding that “[a]lthough the [Speedy Trial Act] deadline was exceeded by only

thirty-one days, the resulting violation of the Act, which might otherwise seem inconsequential,

assumes much greater importance when those thirty-one days are viewed against the pre-existing

background of protracted delay directly or constructively chargeable to the government.”).

Given the ongoing Speedy Trial Act clock, dismissal with prejudice is warranted here. See Bert,

814 F.3d at 82 (“The sheer length of a delay may support a finding of non-trial prejudice and

thereby tip the prejudice factor in favor of dismissal with prejudice.”).

       D.    The Impact of Reprosecution Weighs in Favor of Dismissal with Prejudice due
             to the Government’s Pattern of Disregard for the Act, and the Prejudice to Mr.
             Morgan that Would Result from Further Delay and a New Indictment.

       Prejudice to the defendant and risk of reprosecution is a crucial inquiry when determining

whether to dismiss a charging instrument with prejudice. See United States v. Upton, 921

F.Supp. 100, 104–05 (E.D.N.Y. 1995), aff’d sub nom. United States v. Dragone, 78 F.3d 65 (2d

Cir. 1996) (per curiam) (dismissing indictment with prejudice and stating that “the impact of a

reprosecution on the administration of the Speedy Trial Act and on the administration of justice,

must, of necessity, also embrace the unexpressed factor of prejudice to the defendant”).

Reprosecution means a greater likelihood that memories are diminished and evidence is lost,

diminishing a defendant’s ability to build his defense. See Montecalvo, 861 F. Supp. 2d at 119

(“in evaluating the effect of reprosecution, the Court must also consider the prejudice suffered by

defendant, if any, as a result of the delay . . . The longer the delay, the greater the presumptive or
                                                  25
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 31 of 36




actual prejudice to the defendant in terms of his ability to prepare for trial”) (internal quotation

marks and citation omitted). Here, where the government has repeatedly shown it cannot be

trusted to preserve and track evidence appropriately, this concern is acute.

        Beyond trial-related prejudice, the Court should consider other types of prejudice to the

defendant, including personal hardship as well as business and reputational harm. See United

States v. New Buffalo Amusement Corp., 600 F.2d 368, 378–79 (2d Cir. 1979) (the defendant’s

“anxiety and concern” would “unavoidably increase” as the time after indictment continued to

accrue without a trial) (internal quotation marks and citation omitted); Montecalvo, 861 F. Supp.

2d at 119–20 (describing the prejudice suffered by defendant as “interference with his liberty,

public obloquy, and anxiety,” and finding that this prejudice, “in addition to the sheer length of

the delay, weigh substantially in the Court’s analysis in favor of dismissal with prejudice”).

        Mr. Morgan, his family, and affiliates have faced severe personal, business, and

reputational harm throughout this proceeding, since the beginning of the government’s highly-

publicized investigation into Mr. Morgan and his affiliates, which will continue to accrue if this

case is not dismissed with prejudice. The government’s statements and actions in connection

with this matter have created a cloud of uncertainty in the marketplace, which has severely

restricted Mr. Morgan’s ability to effectuate transactions involving Morgan-affiliated properties

(including those that are not subject to any allegations in this matter or the related civil action), in

order to preserve the value of those properties and ensure they remain under high-quality

management, to the benefit of residents and the community at large. See Dkts. 66 at ¶¶ 5–26

(describing impediments to property sales as a result of the government’s extralegal statements

and actions in connection with this matter); Dkt. 86 at 2–3 (describing impact of this proceeding

and the government’s actions on title companies, which refused to do business with or required



                                                  26
       Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 32 of 36




exceptional assurances as a precondition to doing business with any Morgan-affiliated entity).

Cf. Vispi, 545 F.2d at 334–35 (the post-information delay not only impacted the defendant’s

morale, but also “had a more serious adverse effect on his income than might otherwise have

been the case, since his retention as an attorney . . . turned greatly on confidence in his integrity,

which was now being questioned”). If the Superseding Indictment were dismissed without

prejudice, the chilling effect of uncertainty regarding future government action related to

Morgan-affiliated properties will continue, to the detriment of the residents, employees, business

partners, and community at large. That these harms to those individuals result solely from the

government’s negligence and dilatoriness is, frankly, galling.

         Mr. Morgan also faces heightened non-trial related prejudice from the anxiety related to

his prosecution due to the health challenges he faces every day. Mr. Morgan is a paraplegic

grandfather, husband, and father with serious and sometimes life-threatening health

complications. Not only does the stress of a future prosecution impacts his health, but he also

has greater reason to feel anxiety and concern about the possibility of incarceration, since such

limitations on his freedom would impact the medical options available to him.

III.     The Indictment Must Be Dismissed for the Separate Reason that the Government’s
         Delay Violated Mr. Morgan’s Sixth Amendment Right to a Speedy Trial.

         In addition to contravening the Speedy Trial Act, the government violated Mr. Morgan’s

Sixth Amendment right to a speedy trial. This constitutional violation provides an

independent—and mandatory—basis for dismissal with prejudice. See United States v. Pennick,

No. 10-CR-191-A, 2016 WL 4089192, at *4 (W.D.N.Y. Aug. 2, 2016) (“If a violation is

established, dismissal of the charge with prejudice is the mandatory remedy.”), aff’d, 713 F.

App’x 33 (2d Cir. 2017).




                                                  27
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 33 of 36




         The right to a speedy trial is “one of the most basic rights preserved by our constitution,”

with “roots at the very foundation of our English law heritage.” Klopfer v. North Carolina, 386

U.S. 213, 226 (1967). “Pursuant to the Sixth Amendment, the court and the government owe an

affirmative obligation to criminal defendants and to the public to bring matters to trial promptly.”

Black, 918 F.3d at 253. To determine whether a defendant’s right to a speedy trial has been

violated, courts consider: “the ‘length of delay, the reason for the delay, the defendant’s assertion

of his right, and prejudice to the defendant.’” Pennick, 2016 WL 4089192, at *5 (W.D.N.Y.

Aug. 2, 2016) (quoting Barker v. Wingo, 407 U.S. 514, 530 (1972)). None of these factors is “a

necessary or sufficient condition to the finding of a deprivation,” Barker, 407 U.S. at 533; rather,

they must be considered together with “such other circumstances as may be relevant,” Pennick,

2016 WL 4089192, at *5. Here, the unnecessary and unjust delays in the progression of this case

to trial, which have resulted from the government’s grievous failure to satisfy basic discovery

obligations, establish a clear constitutional violation.

         First, the delay between Mr. Morgan’s indictment and trial—over eight months thus

far—is prejudicial. See Black, 918 F.3d at 255. “[T]he Supreme Court has noted that a post-

accusation delay approaching one year may be considered presumptively prejudicial,” id. (citing

Doggett v. United States, 505 U.S. 647, 652 n.1 (1992)), and courts within the Second Circuit

have suggested that “more than eight months is presumptively prejudicial,” Pennick, 2016 WL

4089192, at *5 (citing United States v. Vassell, 970 F.2d 1162, 1164 (2d Cir. 1992); accord, e.g.,

United States v. Ostroff, 340 F. Supp. 2d 362, 366–67 (S.D.N.Y. 2004).7




 7
     Although the court in Vassell did not hold that eight months is presumptively prejudicial, it referred to a law
     review article—also cited by the Supreme Court in Doggett—which discerned “a general consensus that a delay
     of over eight months meets [the presumptively prejudicial] standard.” Vassell, 970 F.2d at 1164; but see United
     States v. Sterling, 763 F. App’x 63, 65-66 (2d Cir. 2019) (summary order).

                                                        28
    Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 34 of 36




       Second, the delay is principally attributable to the government’s willful disregard of its

discovery obligations, see supra pp. 7–12—a factor that weighs in favor of finding a Sixth

Amendment violation. See, e.g., Green, 2018 WL 786185, at *7 (finding Sixth Amendment

speedy trial violation where, inter alia, delays were due to the “government’s inability to

coordinate its litigation obligations” such as “providing discovery” and “producing” certain

evidence); see also, e.g., United States v. Leaver, 358 F. Supp. 2d 255, 265 (S.D.N.Y. 2004)

(government has “constitutional duty to make a diligent good faith effort to bring [an accused] to

trial without unnecessary delay”). Indeed, “even where the delay is caused by the

[g]overnment’s mere negligence, this factor must still weigh against the [g]overnment.” Id.; see

also, e.g., United States v. Washnuk, No. 07-CR-174A, 2013 WL 2425122, at *4–5 (W.D.N.Y.

June 3, 2013) (“[T]he reason for delay factor, even for the neutral reason of [g]overnment

negligence, favors [the defendant].”). Here, there can be “no doubt that the [g]overnment is

more responsible than [Mr. Morgan] for the delay”; accordingly, “this factor weights against the

[g]overnment.” Ostroff, 340 F. Supp. 2d at 369–70.

       Third, Mr. Morgan unambiguously asserted his right to a speedy trial in advance of filing

this motion. See Black, 918 F.3d at 263 (upholding dismissal on speedy trial grounds and citing

fact that defendants “frequently expressed their desire for a speedy trial”). Counsel for Mr.

Morgan explicitly detailed the speedy trial violation during a November 25, 2019 status

conference with the Court and has raised the issue on multiple occasions since then, see, e.g.,

Cohen Decl., Ex. D at 16:21–23 (11/25/2019 Tr.) (arguing that the government’s delay would

“unambiguously . . . require dismissal of the indictment”); id. at 16:16–20:19, 25:20–31:25; see

also Dkt. 157 (Dec. 18, 2019 letter requesting opportunity to brief speedy trial issue); Cohen

Decl., Ex. E at 60:1–62:9 (12/20/2019 Tr.) (discussing briefing schedule for speedy trial



                                                29
     Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 35 of 36




motion).8 Moreover, by August 2018, Magistrate Judge Schroeder had already admonished the

government regarding its apparent failure to satisfy obligations under the “[C]onstitution as

regards to speedy trial, and certainly as set forth in the Speedy Trial Act.” Cohen Decl., Ex. A at

28:20–24 (8/6/2018 Tr.). Accordingly, because Mr. Morgan’s speedy trial concerns were raised

“frequently and explicitly,” “this factor weighs in [his] favor.” Black, 918 F.3d at 264.

         Fourth, Mr. Morgan has been prejudiced by the delay. Courts “assess the prejudice to

criminal defendants ‘in the light of the interests the speedy trial right was designed to protect’—

namely, ‘(i) to prevent oppressive pretrial incarceration; (ii) to minimize anxiety and concern of

the accused; and (iii) to limit the possibility that the defense will be impaired.’” Id. (quoting

Barker, 407 U.S. at 532). As detailed above, see supra pp. 24–27, Mr. Morgan has suffered as a

result of “living under a cloud of anxiety, suspicion, and [] hostility.” Id. Further, the

government’s ongoing failure to satisfy its Rule 16 obligations has forced Mr. Morgan into an

impossible situation in which he must proceed to trial in January 2021 to avoid compounding the

deleterious effects that delay has already had, while at the same time being deprived of the

discovery material and time necessary to mount an adequate defense. This Catch-22 should not

be permitted to continue, as it pits Mr. Morgan’s right to due process against his right to a speedy

trial. The indictment must therefore be dismissed.

                                                CONCLUSION

         For the foregoing reasons, Mr. Morgan respectfully requests that the Court to grant his

motion to dismiss, with prejudice, the Superseding Indictment for violations of the Speedy Trial

Act and Mr. Morgan’s constitutional right to a speedy trial.




 8
     Counsel for Mr. Todd Morgan also raised the speedy trial concern over a year ago during a status conference,
     see Cohen Decl., Ex. B at 28:5–6 (10/31/2018 Tr) (“I think this case is an abuse of the Speedy Trial Act”).

                                                        30
   Case 1:18-cr-00108-EAW-HKS Document 217 Filed 01/31/20 Page 36 of 36




Dated: January 31, 2020
       New York, New York
                                  GIBSON, DUNN & CRUTCHER LLP
                                  By: _/s/ Joel M. Cohen
                                      Joel M. Cohen
                                      Lee G. Dunst
                                      Zainab Ahmad, pro hac vice admission
                                      forthcoming
                                      Caitlin S. Walgamuth

                                      200 Park Avenue
                                      New York, NY 10166-0193
                                      Telephone: 212.351.4000
                                      JCohen@gibsondunn.com

                                      Attorneys for Defendant Robert C. Morgan




                                    31
